DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species A, claims 1-22, in the reply filed on 5/2/22 is acknowledged.
After further consideration, the election of species is fully withdrawn and Group I is rejoined with Group III.  Thus, the restriction requirement between Groups I and III is withdrawn and the election of species is withdrawn.  Claims 1-28 are fully examined.

Information Disclosure Statement
The IDSs filed 8/6/2020 and 1/28/21 have been considered and an initialed copy of the PTO-1449 is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims recite "anti-4-1BB agonist".  The claims therefore encompass structures (anti-4-1BB agonists) that are claimed solely in terms of the desired functions:  agonizing the activity of 4-1BB. 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  A generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  

For a claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant, identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see Official Gazette 1241 OG 174, January 30, 2001).  

In the instant case, the claims recite a large and structurally varied genus of "anti-4-1BB agonist”, which is defined solely in terms of the desired function.  Any of a multitude of structures that possess the desired function are encompassed by the claims.  The specification (paragraph 67) describes the anti-4-1BB agonist as “any ligand that bind 4-1BB and activates the receptor”.  This definition reads on a plethora of structures, small organic molecules, siRNA, miRNA, oligonucleotides, aptamers, peptides, proteins, antibodies, etc.  The specification describes two antibodies, urelumab and utomilumab, as anti-4-1BB agonist.  There is no evidence that the two antibodies described, all of which are from a similar class of structures, are representative of anti-4-1BB agonist in general.  Additionally, Bacac et al WO 2018/114754 discloses 4-1BB agonists but only describes antibodies or bispecific antibodies or ectodomains of 4-1BB as anti-4-1BB agonists.  Thus, even the state of the art does not recognize that there are structures, other than antibodies or bispecific antibodies, that serve as anti-4-1BB agonists.
In summary, the specification fails to describe at least a substantial number of agonists within the genera of “anti-4-1BB agonist” claimed and furthermore fails to describe a representative number of agonists encompassed by the claims.  Moreover, the specification does not describe a correlation between any particular identifying (i.e., substantial) structural feature that describes the presupposed representative species and is shared by at least most of the other members of the genus, and any one particular identifying, shared, functional feature that may be attributed to the presence of the structural feature.  In an unpredictable art, as here, the disclosure of only one or a few closely related species does not provide the skilled artisan with a representative number of species sufficient to show applicants were in possession of the claimed genus.  For these reasons, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  
Limiting the claims to “anti-4-1BB antibodies” would overcome this rejection.




Claims 13-16 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

In the instant case, the specification discloses only bispecific antibodies wherein the portion that binds PSMA or CD3 contains all 6 CDRs.  The specification does not describe a fragment which does not contain 6 CDRs and bind antigen.  Claims 13-14, only describe a HCVR of PSMA or CD3.  Claim 15 only describes a HCVR for CD3 and PSMA and claim 16 only describes a common LCVR.   Claim 27 only described HCVR or CD3 and HCVR of PSMA.  Both chains for PSMA and CD3 are not defined.
The claims encompass a fragment which does not contain a full set of 6 CDRs.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). It was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al(Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that humanized antibody, humanized scFv and fragments thereof as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function. Pascalis et al (The Journal of Immunology (2002) 169, 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  
In view of the above, it is the Examiner’s position that Applicants have not adequately described the claimed invention and have not shown that they have possession of a bispecific antibodies wherein the portion that binds PSMA or CD3 contains less than 6 CDRs and that retained binding.  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshner et al US 2017/0051074 or Kirshner et al US 10,179,819 in view of Bacac et al WO 2018/114754 (published 6/28/18, priority to 12/19/16, reference has a 102a1 and 102a2 date), Youlin et al Clinical and Developmental Immunology vol. 2012, 6 pages, Article ID 439235 (2012), Chen et al US 2017/0204194 and Eckelman et al US 2017/0198050.
US 2017/0051074 is the US PG PUBS of Kirshner et al US 10,179,819.  For brevity, all citations in the below rejection will be to the ‘819 patent.
	Kirshner et al discloses bispecific PSMA x CD3 antibodies and these induce T cell mediated killing of PSMA-expressing tumor cells, including the growth of prostate tumors expressing PSMA (abstract, summary, col. 6, lines 45-65 and entire reference).  The bispecific antibodies have an HCVR to PSMA, an HCVR to CD3 and a common LCVR (col. 7-10).  Specifically, the bispecific antibodies comprises an first antigen-binding domain HCVR of SEQ ID NO. 1618 (which is applicant’s SEQ ID NO: 2) (col. 10, lines 24-48 and Table 18) a second antigen-binding domain of SEQ ID NO. 66 (which is applicant’s SEQ ID NO. 1) (col. 12, lines 5-15) and a common LCVR from Table 12 (SEQ ID NO. 1386, 610 and 658 (which are applicant’s SEQ ID NO. 3) (also see col, 9-15 and 21-22).  The CD3 binding arm of the bispecific binds to human CD3 and induces human T cell activation (col. 27, lines 63-66).  The bispecific antibodies “induces “transient increases in circulating T cells”, “does not deplete effector T cell cells (e.g. CD4+ T cells, CD8+ T cells and regulatory T cells…” (col. 39, lines 48-53).  The cancer to be treated include renal cancers (reads on kidney cancers), bladder cancers, gastric cancers, colorectal cancer and prostate cancer, specifically castrate-resistant prostate cancer (col. 47, lines 1-35).  The bispecific antibodies are used in pharmaceutical compositions (col. 44-46).   The bispecific antibodies can also be used in combination therapies which comprise other anti-cancer antibodies (col. 47-48).   When used in combination therapy, the two components can be administered sequentially, just prior to, concurrent with (i.e. same time) or shortly after each other (reads on same day) (col. 48, lines 48-55 and col. 49, lines 1-12).  Bispecific antibodies that comprise an anti-PSMA binding domain, an anti-CD3 binding domain and a common LCVR are exemplified in Example 4.  Specifically, col 56 discloses the anti-PSMA HCVR of SEQ ID NO. 66 (which is applicant’s SEQ ID NO. 1), the anti-CD3 binding domain from CD3-VH-G20 (which is SEQ ID NO. 1618 as per Table 18) (which is applicant’s SEQ ID NO. 2) and the common LCVR from Table 18, which includes SEQ ID NO. 1368, 610 and 658 (which is applicant’s SEQ ID NO. 3).  The efficacy of the bispecific antibodies in suppressing tumor growth is shown in Example 8.
	The only difference between the instant claims and the reference is the combination with 4-1BB agonists (specifically, antibodies such as urelumab and utomilumab) and the limitations of claims 17-26.
	Bacac et al disclose the combination of T cell activating bispecific antibodies (CD3 x CEA, CD3 x MCSP or CD3 x FolR1) with 4-1BB agonists for the treatment of cancer, including prostate, colon, kidney, bladder and gastric cancers and wherein the combination is more effective than the bispecific alone and that the combination acts synergistically (summary, abstract, p. 3 lines 29-31, p. 4, lines 24-29, p. 50, lines 29+, page 17, line 17, pages 122+, page 205, example 14 and entire reference).  The components of the combination therapy can be administered separately, simultaneously, concurrently, prior to or subsequently (page 4, lines 18-23 and lines 30-35).  The 4-1BB agonists are ectodomains of 4-1BBL or fragments thereof or antigen binding molecules which bind the 4-1BBL (page 60-66).  
	Youlin et al discloses that combination immunotherapy with 4-1BBL and anti-CTLA4 antibodies for prostate cancer patients and that the combination treatment  results in increased survival of the tumor patient and increased the secretions of cytokines such as IFN-gamma, TNF-alpha and IL-2 (abstract, discussion and entire reference). The combination therapy also “induced more obvious effectiveness on RM-1 tumor growth than either treatment alone (page 3, first column, bottom of first full paragraph, page 4, first column, first full paragraph).  
	Urelumab and Utomilumab are known 4-1BB agonists.  Chen discloses that urelumab can be used in combination with bispecific for the treatment of cancers (abstract, summary, para 1331 and entire reference).  Eckelman et al discloses that utomilumab is a known 4-1BB antibody (para, 126 and entire reference).
	Since both Bacac et al and Youlin et al disclose the combination of 4-1BB antibodies/agonists with either bispecific or monospecific antibodies and since both discloses that the combination is more effective than their component alone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 4-1BB agonists in combination with the bispecific PSMA x CD3 antibodies of the primary reference with the expected benefit of more effectively treating renal cancers (reads on kidney cancers), bladder cancers, gastric cancers, colorectal cancer and prostate cancer, specifically castrate-resistant prostate cancer. Kirshner et al, discloses that the bispecific antibody induces human T cell activation, “induces “transient increases in circulating T cells”, “does not deplete effector T cell cells (e.g. CD4+ T cells, CD8+ T cells and regulatory T cells…” and Bacac et al and Youlin et al all disclose that their combinations activate T cells.  It naturally flows that the T cell activation leads to T cell expansion and since the most common T cells are CD4+ and CD8+ it also naturally flows that these are cells that are expanded (meets the limitation of applicant’s claims 22- 26).  
 With respect to claims 17 and 18, it is clear from Bacac et al and Youlin et al that the combination is more effective in treating tumors than either component alone and thus the tumor volume is decreased and tumor free survival is better when combination therapy is used. 
 With respect to claims 19-21, the combination of references results in the administration of the same combination (PSMA X CD3 bispecific antibodies and 4-1BB agonists) for the treatment of same types of cancers (renal cancers (reads on kidney cancers), bladder cancers, gastric cancers, colorectal cancer and prostate cancer, specifically castrate-resistant prostate cancer).  Therefore, it is expected that the combination of PSMA x CD3 bispecific antibodies and 4-1BB agonists from the references would result in increased TRAF1 expression, Bcl2 expression and BFL-1 expression. 
 The use of either Urelumab and Utomilumab as the 4-1BB agonist is obvious since these are known 4-1BB antibodies (Chen et al and Eckelman et al) and since Youlin et al and Bacac et al disclose the combination of the antibody/bispecific with 4-1BB agonists.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,179,819 in view of in view of Bacac et al WO 2018/114754 (published 6/28/18, priority to 12/19/16, reference has a 102a1 and 102a2 date), Youlin et al Clinical and Developmental Immunology vol. 2012, 6 pages, Article ID 439235 (2012), Chen et al US 2017/0204194 and Eckelman et al US 2017/0198050.
The patent claims CD3 x PSMA bispecific antibodies wherein the antibodies inhibit prostate tumor growth and pharmaceutical compositions thereof.  In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of prostate cancer and it includes castrate-resistant prostate cancer (col. 47, line 32).  
The only difference between the instant claims and the reference is the combination with 4-1BB agonists (specifically, antibodies such as urelumab and utomilumab), the order of administration and the limitations of claims 17-26.
	Bacac et al disclose the combination of T cell activating bispecific antibodies (CD3 x CEA or CD3 x MCSP or CD3 x FolR1) with 4-1BB agonists for the treatment of cancer, including prostate, colon, kidney, bladder and gastric cancers and wherein the combination is more effective than the bispecific alone and that the combination acts synergistically (summary, abstract, p. 3 lines 29-31, p. 4, lines 24-29, p. 50, lines 29+, page 17, line 17, pages 122+, page 205, example 14 and entire reference).  The components of the combination therapy can be administered separately, simultaneously, concurrently, prior to or subsequently (page 4, lines 18-23 and lines 30-35).  The 4-1BB agonists are ectodomains of 4-1BBL or fragments thereof or antigen binding molecules which bind the 4-1BBL (page 60-66).  
	Youlin et al discloses that combination immunotherapy with 4-1BBL and anti-CTLA4 antibodies for prostate cancer patients and that the combination treatment  results in increased survival of the tumor patient and increased the secretions of cytokines such as IFN-gamma, TNF-alpha and IL-2 (abstract, discussion and entire reference). The combination therapy also “induced more obvious effectiveness on RM-1 tumor growth than either treatment alone (page 3, first column, bottom of first full paragraph, page 4, first column, first full paragraph).  
	Urelumab and Utomilumab are known 4-1BB agonists.  Chen discloses that urelumab can be used in combination with bispecific for the treatment of cancers (abstract, summary, para 1331 and entire reference).  Eckelman et al discloses that utomilumab is a known 4-1BB antibody (para, 126 and entire reference).
	Since both Bacac et al and Youlin et al disclose the combination of 4-1BB antibodies/agonists with either bispecific or monospecific antibodies and since both discloses that the combination is more effective than their component alone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 4-1BB agonists in combination with the bispecific PSMA x CD3 antibodies of the patent with the expected benefit of more effectively treating prostate cancer, specifically castrate-resistant prostate cancer.  Bacac et al and Youlin et al all disclose that their combinations activate T cells.  It naturally flows that the T cell activation leads to T cell expansion and since the most common T cells are CD4+ and CD8+ it also naturally flows that these are cells that are expanded (meets the limitation of applicant’s claims 22- 26). 
  With respect to claims 17 and 18, it is clear from Bacac et al and Youlin et al that the combination is more effective in treating tumors than either component alone and thus the tumor volume is decreased and tumor free survival is better when combination therapy is used. 
 With respect to claims 19-21, the combination of references results in the administration of the same combination (PSMA x CD3 bispecific antibodies and 4-1BB agonists) for the treatment of same types of cancers (prostate cancer, specifically castrate-resistant prostate cancer).  Therefore, it is expected that the combination of PSMA x CD3 bispecific antibodies and 4-1BB agonists from the references would result in increased TRAF1 expression, Bcl2 expression and BFL-1 expression. 
 The use of either Urelumab and Utomilumab as the 4-1BB agonist is obvious since these are known 4-1BB antibodies (Chen et al and Eckelman et al) and since Youlin et al and Bacac et al disclose the combination of the antibody/bispecific with 4-1BB agonists.  
 The order of administration of the two components would be obvious in view of Bacac et al because this reference discloses that the components can be administered separately, simultaneously, concurrently, prior to or subsequently.




Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,155,633 in view of in view of Bacac et al WO 2018/114754 (published 6/28/18, priority to 12/19/16, reference has a 102a1 and 102a2 date), Youlin et al Clinical and Developmental Immunology vol. 2012, 6 pages, Article ID 439235 (2012), Chen et al US 2017/0204194 and Eckelman et al US 2017/0198050.
The patent claims CD3 x PSMA bispecific antibodies and pharmaceutical compositions thereof.  The antibodies comprise PSMA HCVR of SEQ ID NO. 66 (which is applicant’s SEQ ID NO. 1), the anti-CD3 binding domain of SEQ ID NO. 1618 (which is applicant’s SEQ ID NO. 2) and the common LCVR of SEQ ID NO. 1368 (which is applicant’s SEQ ID NO. 3).  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancers and these include renal cancers (reads on kidney cancers), bladder cancers, gastric cancers, colorectal cancer and prostate cancer, specifically castrate-resistant prostate cancer (col. 47, lines 1-35).  
The only difference between the instant claims and the reference is the combination with 4-1BB agonists (specifically, antibodies such as urelumab and utomilumab), the order of administration and the limitations of claims 17-26.
	Bacac et al disclose the combination of T cell activating bispecific antibodies (CD3 x CEA or CD3 x MCSP or CD3 X FolR1) with 4-1BB agonists for the treatment of cancer, including prostate, colon, kidney, bladder and gastric cancers and wherein the combination is more effective than the bispecific alone and that the combination acts synergistically (summary, abstract, p. 3 lines 29-31, p. 4, lines 24-29, p. 50, lines 29+, page 17, line 17, pages 122+, page 205, example 14 and entire reference).  The components of the combination therapy can be administered separately, simultaneously, concurrently, prior to or subsequently (page 4, lines 18-23 and lines 30-35).  The 4-1BB agonists are ectodomains of 4-1BBL or fragments thereof or antigen binding molecules which bind the 4-1BBL (page 60-66).  
	Youlin et al discloses that combination immunotherapy with 4-1BBL and anti-CTLA4 antibodies for prostate cancer patients and that the combination treatment  results in increased survival of the tumor patient and increased the secretions of cytokines such as IFN-gamma, TNF-alpha and IL-2 (abstract, discussion and entire reference). The combination therapy also “induced more obvious effectiveness on RM-1 tumor growth than either treatment alone (page 3, first column, bottom of first full paragraph, page 4, first column, first full paragraph).  
	Urelumab and Utomilumab are known 4-1BB agonists.  Chen discloses that urelumab can be used in combination with bispecific for the treatment of cancers (abstract, summary, para 1331 and entire reference).  Eckelman et al discloses that utomilumab is a known 4-1BB antibody (para, 126 and entire reference).
	Since both Bacac et al and Youlin et al disclose the combination of 4-1BB antibodies/agonists with either bispecific or monospecific antibodies and since both discloses that the combination is more effective than their component alone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 4-1BB agonists in combination with the bispecific PSMA x CD3 antibodies of the patent with the expected benefit of more effectively treating prostate cancer, specifically castrate-resistant prostate cancer.  Bacac et al and Youlin et al all disclose that their combinations activate T cells.  It naturally flows that the T cell activation leads to T cell expansion and since the most common T cells are CD4+ and CD8+ it also naturally flows that these are cells that are expanded (meets the limitation of applicant’s claims 22- 26). 
  With respect to claims 17 and 18, it is clear from Bacac et al and Youlin et al that the combination is more effective in treating tumors than either component alone and thus the tumor volume is decreased and tumor free survival is better when combination therapy is used. 
 With respect to claims 19-21, the combination of references results in the administration of the same combination (PSMA X CD3 bispecific antibodies and 4-1BB agonists) for the treatment of same types of cancers (prostate cancer, specifically castrate-resistant prostate cancer).  Therefore, it is expected that the combination of PSMA x CD3 bispecific antibodies and 4-1BB agonists from the references would result in increased TRAF1 expression, Bcl2 expression and BFL-1 expression. 
 The use of either Urelumab and Utomilumab as the 4-1BB agonist is obvious since these are known 4-1BB antibodies (Chen et al and Eckelman et al) and since Youlin et al and Bacac et al disclose the combination of the antibody/bispecific with 4-1BB agonists.  
 The order of administration of the two components would be obvious in view of Bacac et al because this reference discloses that the components can be administered separately, simultaneously, concurrently, prior to or subsequently.




Claims 1-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-69 of copending Application No. 17476856 in view of Bacac et al WO 2018/114754 (published 6/28/18, priority to 12/19/16, reference has a 102a1 and 102a2 date), Youlin et al Clinical and Developmental Immunology vol. 2012, 6 pages, Article ID 439235 (2012), Chen et al US 2017/0204194 and Eckelman et al US 2017/0198050.
This is a provisional nonstatutory double patenting rejection.
The patent application claims methods of using bispecific PSMA x CD3 antibodies for the treatment of cancers including the treatment of cancers and these include renal cancers (reads on kidney cancers), bladder cancers, gastric cancers, colorectal cancer and prostate cancer, specifically castrate-resistant prostate cancer.  The antibodies comprise PSMA HCVR of SEQ ID NO. 66 (which is applicant’s SEQ ID NO. 1), the anti-CD3 binding domain of SEQ ID NO. 1618 (which is applicant’s SEQ ID NO. 2) and the common LCVR of SEQ ID NO. 1368 (which is applicant’s SEQ ID NO. 3).  
The only difference between the instant claims and the reference is the combination with 4-1BB agonists (specifically, antibodies such as urelumab and utomilumab), the order of administration and the limitations of claims 17-26.
	Bacac et al disclose the combination of T cell activating bispecific antibodies (CD3 x CEA or CD3 x MCSP or CD3 X FolR1) with 4-1BB agonists for the treatment of cancer, including prostate, colon, kidney, bladder and gastric cancers and wherein the combination is more effective than the bispecific alone and that the combination acts synergistically (summary, abstract, p. 3 lines 29-31, p. 4, lines 24-29, p. 50, lines 29+, page 17, line 17, pages 122+, page 205, example 14 and entire reference).  The components of the combination therapy can be administered separately, simultaneously, concurrently, prior to or subsequently (page 4, lines 18-23 and lines 30-35).  The 4-1BB agonists are ectodomains of 4-1BBL or fragments thereof or antigen binding molecules which bind the 4-1BBL (page 60-66).  
	Youlin et al discloses that combination immunotherapy with 4-1BBL and anti-CTLA4 antibodies for prostate cancer patients and that the combination treatment  results in increased survival of the tumor patient and increased the secretions of cytokines such as IFN-gamma, TNF-alpha and IL-2 (abstract, discussion and entire reference). The combination therapy also “induced more obvious effectiveness on RM-1 tumor growth than either treatment alone (page 3, first column, bottom of first full paragraph, page 4, first column, first full paragraph).  
	Urelumab and Utomilumab are known 4-1BB agonists.  Chen discloses that urelumab can be used in combination with bispecific for the treatment of cancers (abstract, summary, para 1331 and entire reference).  Eckelman et al discloses that utomilumab is a known 4-1BB antibody (para, 126 and entire reference).
	Since both Bacac et al and Youlin et al disclose the combination of 4-1BB antibodies/agonists with either bispecific or monospecific antibodies and since both discloses that the combination is more effective than their component alone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 4-1BB agonists in combination with the bispecific PSMA x CD3 antibodies of the patent application with the expected benefit of more effectively treating prostate cancer, specifically castrate-resistant prostate cancer.  Bacac et al and Youlin et al all disclose that their combinations activate T cells.  It naturally flows that the T cell activation leads to T cell expansion and since the most common T cells are CD4+ and CD8+ it also naturally flows that these are cells that are expanded (meets the limitation of applicant’s claims 22- 26). 
  With respect to claims 17 and 18, it is clear from Bacac et al and Youlin et al that the combination is more effective in treating tumors than either component alone and thus the tumor volume is decreased and tumor free survival is better when combination therapy is used. 
 With respect to claims 19-21, the combination of references results in the administration of the same combination (PSMA X CD3 bispecific antibodies and 4-1BB agonists) for the treatment of same types of cancers (prostate cancer, specifically castrate-resistant prostate cancer).  Therefore, it is expected that the combination of PSMA x CD3 bispecific antibodies and 4-1BB agonists from the references would result in increased TRAF1 expression, Bcl2 expression and BFL-1 expression. 
 The use of either Urelumab and Utomilumab as the 4-1BB agonist is obvious since these are known 4-1BB antibodies (Chen et al and Eckelman et al) and since Youlin et al and Bacac et al disclose the combination of the antibody/bispecific with 4-1BB agonists.  
 The order of administration of the two components would be obvious in view of Bacac et al because this reference discloses that the components can be administered separately, simultaneously, concurrently, prior to or subsequently.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643